Title: Enclosure: Key for a Code System, 8 September 1781
From: Dana, Francis
To: Adams, John




ca 8 September 1781


No.
1. The Empress. or Russian.
2. The Emperor—Austrian
3. The King.
4. The Minister—Ministry.
5. Prussia—Prussian.
6. Sweden—Swedish.
7. Denmark—Danish
8. Holland—Dutch.
9. France—French.
10. Spain—Spanish.
11. Britain—British.
12. Congress—America
13. United States—American.
14. Prince de Potemkin.
15. Comte de Panin.
16. Comte D’Ostermann.
17. Dr. Franklin.
18. Mr. Adams.
19. Mr. Jay.
20. Mr. Laurens.
21. Mr. Dana.
22. Mr. Carmichael.
Examples.
3, 5. gives new life to the Confederation
The King of Prussia gives &c.

4, 8. I believe, is our sincere Friend.
The Minister of Holland, I believe, &c.
4, 7. has been superseded.
The Minister of Denmark, has &c.
7, 4. is a perfect Faction.
The Danish Ministry, is &c.
9, 4. make the most of their Favours.
The French Ministry, make &c.
Thus reversing the numbers gives the Terms in the second Column.
For words in general, take Entick’s new spelling Dictionary printed by Edw. & Chas. Dilly in the Poultry London 1772. This book is paged throughout, and printed two columns a page. The common course is to give the page, next the column of that page, and lastly the place in the column in which the word intended is to be found. Thus No. 71. 1. 15. that is page 71. first column and 15th. line you will find the word which was intended viz. Confederation.
But to be still more secure you may choose to give the page opposite to the one intended and to reckon the columns from the right to the left, 1, 2, 3, 4. across both pages, and the lines from the bottom of the Column. Thus, to give the same word, No. 70. 2. 23. You pass over to the opposite page which is 71. and reckon the columns from the right, instead of the left, and counting up from the bottom of the second column to the 23d. word, you will find it the same. The 3d. column by the same rule, will give the word Conders, and the 4th. Concord.
This method will hold in all but the first page, which has no opposite, will render the decyphering extremely difficult, if not impracticable, for a person acquainted with the general method, by seeing that neither the page or the number of the Columns cited, agree with the book will conclude the reference made to some other. It is at the same time, I think, equally easy and attended with very little trouble. Those cyphers J.L. has sent you, are exceeding troublesome and tedious. I know you dislike corresponding in Cyphers, but it may be at times highly expedient. I shou’d have  upon a certain matter which has , but I dare not trust it.

P.S. Mr. E. Jennings has one of those books of the E

